Title: To George Washington from Scott County, Ky., Citizens, 25 August 1795
From: Citizens of Scott County, Kentucky
To: Washington, George


          
            
              [25 Aug. 1795]
            
            The free men of Scott County met at Georg Town on the 25th day of August 1795—(agreable to Notification) and after Chusing a Moderator
            Proceded to take under consideration the Treaty of amity Commerce and Navigation betwen the United States and his Britannic Majesty Concluded at London the 19th day of November 1794 by Lord Greenville and John Jay, and in part Advised and Consented too by two thirds of the Senate of the United States.
            We are Unanimously of the opinion the Said Treaty If Ratified will prove greatly to the injury of the Commerce liberty and prosperity of the United States.
            Resolved therefore, that it is the opinion of the Citizens present that an Address be Sent to the President of the United States—and that Robert Johnson William Henry and Richard Henderson be a Committe to prepair an address for that purpose—the following was Immeadiately presented; Read and Unanimously agreed too. therefore resolved that Bartlet Collins Moderator of this meeting Transmit the same to the President of the United States without delay.
            
              Bartlet Collins Modr
            
          
          
            The Remonstrance and petition of the Citizens of Scott County, State of Kentucky Respectfully Sheweth,
            That the King of Great Britain have with hatred and envy viewed the rising Greatness of the United States, and ever endeavoured, not only by force but by Subtil secret and insidious attemps to destroy the peace hapiness and National prosperity of the Union, which without shewing our reasons at large, appears conspicuous in the late Treaty of Amity and Commerce entered into on the 19th day of November 1795 (which in our opinion) if Ratified will reduce us to a State of dependance equal to that of a Conquared Nation, which inevitably destroys the Commerce

agriculture & National hapiness of our Country, The unabated malignity of the British to the French Nation must in a great degree continue fro[m] the favours conferd on us by that brave people in our Conflict, against them.
            we have ever revered your great and amiable virtues, and remember with gratitud the obligations we owe to you, the refusing your Signature in the present, Instance (untill a treaty more agreable be agreed to by the parties) must ever be considered as anothe[r] obligation by your Greatful Petitioners.
            
              (signed) Bartlet Collinsin behalf of the Meeting by request
            
          
        